DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
As noted in the Misc. Communication to Applicant of 8/19/2021, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The instant application was not filed within 12 months from the filing date of the provisional application and there is no indication of an intermediate nonprovisional or international application designating the US that is directly claiming the benefit of the provisional application and filed within 12 months of the filing date of the provisional application. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/503,808, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 1, 13, and 16 recite a device comprising a “water-proof sheath”.  It is noted that this limitation was present in amended claims 1, 13, and 16 of 2/10/2021 of the prior-filed application 16/508,808 and subsequently rejected under 35 USC 112(a) for reciting new matter “waterproof sheath”. 
This application repeats a substantial portion of prior Application No. 16/503,808, filed 7/5/2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
For examination purposes, the claims are accorded the effective filing date of the present application 08/06/2021. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 2 recites the sheath is tubular and of unibody construction, having a single front panel to encase the person’s leg. Claim 4 recites the sheath further comprises a front panel having a flat surface configured for the display of printed indicia. Claim 5 recites the printed indicia comprises advertising. Claim 6 recites the lip at the upper edge is comprised of an elastomeric band, said band integrated within the upper edge of the sheath. Claim 7 recites the lip at the upper edge is comprised of an elastomeric band residing over the upper edge of the sheath. Claim 8 recites a drawstring passing through the upper edge of the sheath, the drawstring configured to tighten the upper edge against the person’s leg. Claim 9 recites the stirrup is of unibody construction. Claim 11 recites the two stirrup portions are joined together by way of a hook and loop fastener.
The disclosure is objected to because of the following informalities: par.22: “the stirrup may attached” should be revised to recite “the stirrup may attach”.  
Appropriate correction is required.


Claim Objections
Claims 9-14, 16, and 17 are objected to because of the following informalities:
Claim 9 recites “the stirrup…passes from one side of the sheath, under the person’s shoe, and attaches to the opposite side of the sheath”. It appears that this recitation is intended to be functional and a suggested revision to better recite the function and extent of the stirrup is: “the stirrup is of unibody construction and extends from one side of the sheath to an opposite side of the sheath and is configured to extend under the person’s shoe”,
Claim 10 recites “each said portion attached to the sheath and joined together underneath the person’s shoe.”  The shoe is not part of the claimed device structure and therefore this limitation should be revised to recite “each said portion attached to the sheath and said portions configured to be joined together underneath the person’s shoe.” as in par. 18 in the spec.,
Claim 11 recites “the stirrup portions are joined together by way of a hook-and-loop fastener” and this recitation should be revised to better recite the position of the hook and loop fastener as follows: “each stirrup portion has an end including hook and loop fastener such that the hook and loop fastener is configured to be joined together.”, 
Claim 12 recites “the stirrup portions are joined together by being tied”. It appears the claim intends to recite that the stirrup portions as configured to be tied together and should be revised as follows: “respective stirrup portions are configured to be tied together”,
Claim 13 recites “the stirrup passing underneath a person’s shoe or foot to secure the lower edge of the sheath to a lower portion of the pant leg” and similar to claim 9, this should be revised to  “the stirrup configured to pass underneath a person’s shoe or foot”,
Claim 14 recites “the stirrup passes through and connects with the buckle in one of a plurality of positions…” and this should be revised to reflect the intended use of the stirrup in relation to the buckle as follows: “the stirrup configured to pass through and connect with the buckle in one of a plurality of positions..”
Claim 16 recites “the stirrup passing underneath a person’s shoe or foot…” and this recitation should be revised to recite the intended use of the stirrup as follows: “the stirrup configured to pass underneath a person’s shoe or foot..”,
Claim 17 recites “the stirrup connects with sheath via the hook-and-loop fastener in one of a plurality of positions..” and this recitation should be revised to recite the intended use of the stirrup as follows: “the stirrup is configured to connect with said sheath via the hook-and-loop fastener in one of a plurality of positions..”,
  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a drawstring passing through the upper edge of the sheath (claim 8), the stirrup portions are joined together by way of a hook-and-loop fastener, the hook and loop fastener attaching the stirrup to the lower edge of the sheath (claim 16), the stirrup connects with sheath via the hook-and-loop fastener in one of a plurality of positions (claim 17), the stirrup is attached to the sheath at both ends by way of hook-and-loop fasteners (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 and  18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the stirrup is attached to the sheath at both ends by way of a pair of buckles”. Claim 18 recites “the stirrup is attached to the sheath at both ends by way of hook-and-loop fasteners.” It’s not clear what “both ends” is referring to- both ends of the stirrup or both ends of the sheath? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arber (U.S. 6,353,939) in view of Fullen (U.S. 2014/0082813). Arber discloses the invention substantially as claimed. Arber teaches a device 10 for protecting a portion of a person's pant leg and shoe from exposure to rain and for displaying printed indicia, the device comprising a tubular sheath 18 for encasing at least a portion of the pant leg, the sheath having an upper edge 24 opposite a lower edge 28, the upper edge having a lip (formed by elastic band, col.3, lines 6-9) for compressing against the pant leg and a stirrup 20 attached to the lower edge 28 of the sheath, the stirrup 20 capable of passing underneath a person’s shoe or foot to secure the lower edge of the sheath to a lower portion of the pant leg. The sheath is tubular and is considered as a unibody construction in that it is provided as a unitary sheath. The sheath further comprises a front panel having a flat surface configured for the display of printed indicia comprising advertising. It is noted that this recitation doesn't positively recite the printed indicia as part of the sheath structure in that the display of printed indicia is recited functionally as part of the "configured for" phrasing. The flat surface of the front panel (portion of sheath positioned in front) is capable of displaying printed indicia in that it is formed of paper or plastic. The lip at the upper edge 24 is comprised of an elastomeric band integrated within the upper edge of the sheath in that the band is encased in a tunnel 35. The stirrup 20 is of unibody construction and passes from one side of the sheath and attaches to the opposite side of the sheath 18. The lip at the upper edge of the sheath is comprised of an elastic band 20 residing over the upper edge of the sheath in that the lip includes an encasement or tunnel 35 formed by the sheath such that the band 20 resides over the sheath material as well as under sheath material of the upper edge of the sheath. As previously noted, Arber teaches the sheath may be formed from plastic and plastic is considered as a waterproof material, but Arber doesn't teach the sheath is waterproof. Fullen teaches a waterproof pants guard device formed from nylon or latex that are lightweight and waterproof. One of ordinary skill could have looked to Fullen for motivation to modify Arber to result in a waterproof plastic sheath that protects a pant leg and also protects a wearer from ticks. Therefore, it would have been obvious to modify Arber with Fullen to teach a waterproof sheath in that Fullen teaches an analagous pant leg protector formed from nylon or latex that is lightweight, with nylon and latex known as inexpensive and readily available materials.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arber '939 in view of Fullen '813, as applied to claim 1 above, and further in view of Jankowski (U.S. 9,210,959). Arber discloses the invention substantially as claimed but doesn't teach the sheath has a front panel opposite a back panel, the front and back panels joined to envelop the person's leg. Jankowski teaches a tubular sheath formed by a front panel 110 and back panel 110-either panel may be considered as a front panel and back panel in that the panels are joined at 118 to envelop a person's leg. Column 4, lines 37-40 disclose the tubular structure may include at least one panel, but preferably includes three panels (includes the top panel). The function of the sheath as a protector is the same regardless of the number of panels forming the sheath; however, forming the sheath as a front panel joined to a rear panel allows for a contoured fit where each panel may be individually cut and shaped as desired to form a sheath that closely aligns with the anatomy of the lower leg. Therefore, it would have been obvious to modify Arber to form the sheath with a front panel and back panel joined to envelop the person's leg in that this construction is expected to result in a contoured fit of the sheath to the wearer's lower leg.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arber '939 in view of Fullen '813, as applied to claim 1 above, and further in view of Shnuriwsky (U.S. 3,618,232). Arber discloses the invention substantially as claimed. However, Arber doesn't teach a drawstring passing through the
upper edge of the sheath, the drawstring configured to tighten the upper edge against the person's leg. Shnuriwsky teaches a leg protecting sheath 20 with a drawstring 30 passing through the upper edge 29 of the sheath, the drawstring configured to tighten the upper edge against the person's leg. This arrangement adjusts the diameter of the sheath to permit the sheath to tightly embrace the leg of a wearer (col.1, lines 53-55). Therefore, it would have been obvious to modify Arber to substitute the elastic with a drawstring passing through the upper edge of the sheath as an alternative means for retaining the upper edge of the sheath against the person's leg.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arber ‘939 in view of Fullen ‘813, as applied to claim 1 above, and further in view of Wade (U.S. 2018/0180182). Arber discloses the invention substantially as claimed. However, Arber doesn’t teach the stirrup is comprised of two portions, each portion attached to the sheath and joined together underneath the person’s shoe and the stirrup portions are joined together by way of a hook-and-loop fastener or the stirrup portions are joined together by being tied. Wade teaches a leg worn device 10 including a stirrup 18 comprised of two portions 24,26 each portion attached to the sheath and joined together by being tied in that the elongated structure of the two portions allows for tying if desired. Wade teaches the two portion stirrup structure as an alternative to a one portion stirrup and forming the stirrup in two portions allows for incremental adjustment to fit a wide range of shoe sizes (par.27). The manner of joining the two portions together is not considered as patentably significant in that tying and hook and loop provide adjustable joining means for retaining the stirrup in place under a shoe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Arber’s stirrup to comprise two portions each attached to the sheath and joined together by way of hook and loop fastener or joined together by being tied in that Wade teaches the hook and loop structure allows for adjustment of the stirrup to accommodate a wide range of shoe sizes and the tying feature is considered as an obvious manner of joining two elongated stirrup portions. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arber '939 in view of Fullen '813 and Rosenwasser (U.S. 1,430,030). Arber discloses the invention substantially as claimed. Arber teaches a device 10 for protecting a portion of a person's pant leg and shoe from exposure to rain and for displaying advertising indicia, the device comprising a sheath 18 for encasing at least a portion of the pant leg, the sheath having an upper edge 24 opposite a lower edge 28, the upper edge having a lip (formed by elastic band, col.3, lines 6-9) for compressing against the pant leg and a stirrup 20 attached to the lower edge 28 of the sheath, the stirrup 20 capable of passing underneath a person's shoe or foot to secure the lower edge of the sheath to a lower portion of the pant leg. The sheath further comprises a front panel having a flat surface configured for the display of printed indicia comprising advertising. It is noted that this recitation doesn't positively recite the printed indicia as part of the sheath structure in that the display of printed indicia is recited functionally in the preamble "for displaying advertising indicia". The flat surface of the front panel (portion of sheath positioned in front) is capable of displaying printed indicia in that it is formed of plastic. The lip at the upper edge 24 is comprised of an elastomeric band integrated within the upper edge of the sheath in that the band is encased in a tunnel 35. As previously noted, Arber teaches the sheath may be formed from plastic and plastic is considered as a waterproof material, but Arber doesn't teach the sheath is waterproof. Fullen teaches a waterproof pants guard device formed from nylon or latex that are lightweight and waterproof. One of ordinary skill could have looked to Fullen for motivation to modify Arber to result in a waterproof plastic sheath that protects a pant leg and also protects a wearer from ticks. Therefore, it would have been obvious to modify Arber with Fullen to teach a waterproof sheath in that Fullen teaches an analagous pant leg protector formed from nylon or latex that is lightweight, with nylon and latex known as inexpensive and readily available materials. Arber doesn't teach a buckle attaching the stirrup to the lower edge of the sheath, the buckle is adjustable to shorten or lengthen the stirrup. Rosenwasser teaches a device for protecting a portion of a person's pant leg and shoe from exposure to rain, the device comprising a sheath 1 for encasing at least a portion of the pant leg, the sheath having an upper edge opposite a lower edge, a stirrup 14 attached to the lower edge of the sheath, the stirrup 14 passing underneath a person's shoe or foot to secure the lower edge of the sheath to a lower portion of the pant leg and a buckle 13 attaching the stirrup 14 to the lower edge of the sheath, wherein the buckle 13 is adjustable to shorten or lengthen the stirrup (lines 93-103). The stirrup 14 passes through and connects with the buckle in one of a plurality of positions, thereby changing the length of the stirrup to accommodate different shoe sizes. It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Arber's stirrup configuration such that a buckle attaches the stirrup to the lower edge of the sheath wherein the buckle is adjustable to shorten or lengthen the stirrup in that Rosenwasser teaches this is an alternative configuration for attaching a stirrup to the lower edge of the sheath to allow for shortening or lengthening the stirrup.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arber '939 in view of Fullen '813 and Muscarella et al. (U.S. 2009/0031537). Arber discloses the invention substantially as claimed and set forth above. Arber teaches a device for protecting a portion of a person's pant leg and shoe from exposure to rain, the device comprising a sheath 18 for encasing at least a portion of the pant leg, the sheath having an upper edge 24 opposite a lower edge 28, the upper edge having a lip for compressing against the pant leg, a stirrup 20 attached to the lower edge of the sheath 18, the stirrup passing underneath a person's shoe or foot to secure the lower edge of the sheath to a lower portion of the pant leg. As previously noted, Arber teaches the sheath may be formed from plastic and plastic is considered as a waterproof material, but Arber doesn’t explicitly teach the sheath is waterproof. Fullen teaches a waterproof pants guard device formed from nylon or latex that are lightweight and waterproof. One of ordinary skill could have looked to Fullen for motivation to modify Arber to result in a waterproof plastic sheath that protects a pant leg and also protects a wearer from ticks. Therefore, it would have been obvious to modify Arber with Fullen to teach a waterproof sheath in that Fullen teaches an analagous pant leg protector formed from nylon or latex that is lightweight, with nylon and latex known as inexpensive and readily available materials. However, Arber doesn't teach a hook and loop fastener attaching the stirrup to the lower edge of the sheath and the fastener is adjustable to shorten or lengthen the stirrup and the stirrup connects with sheath via hook-and-loop fastener in one of a plurality of positions, thereby changing the length of the stirrup to accommodate differing shoe sizes, or the stirrup is attached to the sheath at both ends by way of hook-and-loop fasteners. Muscarella teaches a leg covering 12 and a stirrup that may be removably attached to the covering by a hook and loop fastener 20,22 at both stirrup ends (par.14). The stirrup is configured to be passed underneath a shoe to retain the pant leg in position. This modification is expected to result in a stirrup removably attached to the sheath device such that the stirrup placement may be adjusted relative to the sheath device and may also be removed from the sheath if desired. The hook and loop fastener may be oriented such that the length of the stirrup is changed to accommodate differing shoe sizes. Therefore, it would have been obvious to modify Arber to provide the hook and loop fastener attaching the stirrup to the lower edge of the sheath, the fastener known as an adjustable securing means that may be oriented and secured to shorten or lengthen the stirrup to accommodate differing shoe sizes. 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732